Filed 01/31/19                                                        Case 18-25642                                                            Doc 40




           B 2100A (Form 2100A) (12/15)

                                            UNITED STATES BANKRUPTCY COURT
                                                                     Eastern District Of California


           In re: CHENNEL DA BREED                                                                          Case No. 18-25642

                                        TRANSFER OF CLAIM OTHER THAN FOR SECURITY

           A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
           hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
           than for security, of the claim referenced in this evidence and notice.


           U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust Specialized Loan Servicing, LLC as servicing agent for
                                                                                  LSF10 Mortgage Holdings, LLC
                   Name of Transferee                                                                Name of Transferor


           Name and Address where notices to transferee                                     Court Claim # (if known): 1-1
           should be sent:                                                                  Amount of Claim: $251,270.56
           Caliber Home Loans, Inc.                                                         Date Claim Filed: 09/27/2018
           13801 Wireless Way
           Oklahoma City, OK 73134
           Phone: (800)401-6587
           E-mail: SD-Bankruptcy@caliberhomeloans.com
           Last Four Digits of Acct #: 6369                                                 Phone: 800-315-4757
                                                                                            Last Four Digits of Acct. #: 2870

           Name and Address where transferee payments
           should be sent (if different from above):
           Caliber Home Loans, Inc.
           PO Box 24330
           Oklahoma City, OK 73124
           Phone: (800)401-6587
           E-mail: SD-Bankruptcy@caliberhomeloans.com
           Last Four Digits of Acct #: 6369

           I declare under penalty of perjury that the information provided in this notice is true and correct to the
           best of my knowledge and belief.

           By: /s/ Ashish Rawat
                 AIS Portfolio Services, LP as agent                                        Date 01/31/2019
                    Transferee/Transferee’s Agent

           Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
